Citation Nr: 9926963	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  94-04 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for the veteran's 
service-connected left below-the-knee amputation, currently 
rated 60 percent disabling, to include consideration of a 
higher rating on an extraschedular basis.  

2.  Entitlement to service connection for generalized 
degenerative osteoarthritis involving the right ankle, right 
foot, knees, shoulder, hips, arms, hands, back and neck, as 
secondary to the service-connected residuals of a left below-
the-knee amputation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946, and from January 1948 to January 1952.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair resolution of 
these claims has been obtained.  

2.  The veteran has a left below-the-knee amputation rated 60 
percent disabling under Diagnostic Code 5164, which is the 
highest rating available for that disability under the 
Department of Veterans Affairs (VA) Schedule for Rating 
Disabilities.  

3.  Consideration of all the medical evidence does not reveal 
that the veteran has osteoarthritis.  


CONCLUSIONS OF LAW

1.  A disability rating in excess of 60 percent for left 
below the knee amputation is not warranted.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 
5164, and 4.118, Diagnostic Code 7805 (1998).

2.  Service connection for generalized osteoarthritis as 
secondary to the service-connected left leg amputation is not 
warranted.  38 U.S.C.A. § 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
During the veteran's second period of service on active duty 
he sustained a perforating gunshot wound to the left foot and 
ankle with no apparent artery or nerve involvement.  X-rays 
taken at that time revealed fracture of carpals with no 
displacement.  The wound was debrided under local anesthetic 
and the tract irrigated.  A gauze wick was inserted, and a 
short leg cast was applied.  The final diagnosis was as 
follows:  wound, missile, perforating, left ankle, wounded in 
action in North Korea by enemy small arms fire; wound, 
missile, perforating, left foot, wounded in action in North 
Korea by enemy small arms fire; fracture, simple, lateral 
malleolus, left, wounded in action; and fracture, compound, 
comminuted, calcaneus, left foot, wounded in action.  Service 
connection was granted in July 1952 for fracture medial 
malleolus and calcaneus, left ankle and healed scars legs and 
heel, and the disability was assigned a 30 percent rating 
under Diagnostic Code 5284, Severe Foot Injuries, Other.  
That rating remained in effect, except for temporary total 
ratings assigned effective in 1971 and 1973, until the Board 
of Veterans' Appeals (Board) increased the rating to 40 
percent under Diagnostic Code 5167, Loss of Use of Foot, in a 
decision dated in 1974.  In August 1980 the veteran underwent 
a left below-the-knee amputation approximately six inches 
below the knee due to chronic osteomyelitis of the left foot.  
In a rating decision dated in June 1981 the disability 
remained rated 40 percent disabling under Diagnostic Code 
5167.  Subsequent medical records showed that following the 
amputation the veteran complained of pain at the stump and 
was unable to use a prosthesis.  As a result, effective in 
February 1981 the rating was increased to 60 percent under 
Diagnostic Code 5163, Defective Stump, and, except for brief 
periods during which temporary total ratings were in place, 
the 60 percent rating has remained in effect.  In April 1986 
the RO issued a rating decision in which it indicated that, 
based on the fact that the veteran's amputation was not 
improvable by prosthesis, the appropriate diagnostic code for 
rating the disability was Diagnostic Code 5164, Amputation 
not Improvable by Prosthesis Controlled by Natural Knee 
Action.  The 60 percent rating remained in effect under the 
new diagnostic code.  The veteran has also been granted 
service connection for scars of the left elbow and shoulder, 
assigned a noncompensable disability rating under Diagnostic 
Code 7805 of VA's Schedule for Rating Disabilities, and has 
been found entitled to special monthly compensation under 
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  

In November 1991 the veteran claimed an increased rating for 
his service-connected left leg disability, and referred to a 
defective stump and scars, other, apparently in reference to 
Diagnostic Codes 5163 and 7805.  He also claimed entitlement 
to service connection for degenerative joint disease and 
arthritis of his right leg, foot, knee, hips and back for 
loss of motion and restricted mobility as secondary to his 
service-connected left leg disability.  The claims were 
denied in May 1992, and the veteran expressed disagreement 
with that decision in August 1992.  In a Statement of the 
Case furnished to the veteran in February 1993 it was 
explained that these claims were denied because the rating 
schedule afforded no higher rating for a below-the-knee 
amputation than 60 percent, and that his generalized 
osteoarthritis was not noted in service, upon discharge or 
within one year following service.  In March 1993 the veteran 
filed a substantive appeal in which he asserted that VA had 
ignored the effects of the leg amputation on the blood 
circulatory and nervous system which he contended also 
contributed to reduction of mobility and industrial activity, 
and asserted that VA had not considered the effects on the 
mechanics of motion caused by his amputation.  He attached 
copies of service medical records that refer to the presence 
of arthritis in his left ankle in July and August 1951.  He 
added that VA should obtain Social Security Administration 
(SSA) information, as he had been receiving benefits from the 
SSA since 1973.  He also identified a medical center at which 
he received medical care.  The veteran also requested a 
hearing before a hearing officer, which was held in May 1993.  
He testified that he had arthritis in service, and that he 
currently has it now and it is aggravated by his left leg 
disability.  He reported that he began using a cane in 1971, 
and that he is currently confined to a wheelchair because of 
his cardiovascular illness.  He complained of pain in the 
right leg.  He also indicated that he was seeking service 
connection for osteoarthritis of many joints that he alleged 
was caused by the additional stress on his body due to having 
only one leg.  

In a Supplemental Statement of the Case (SSOC) furnished to 
him in September 1993 it was explained that there was no 
reason to believe the veteran's osteoarthritis was due to 
abnormal weight bearing.  In January 1996 the Board reviewed 
this appeal and remanded it to afford the RO the opportunity 
to consider an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1), and after finding the claim of service 
connection for osteoarthritis well grounded, to obtain 
additional medical evidence and then adjudicate the claims of 
entitlement to service connection for generalized 
osteoarthritis secondary to the service-connected left leg 
disability.  

Upon remand, additional medical records were obtained.  They 
reflect several diagnoses of a history of gout, and 
degenerative joint disease.  In a report of the VA 
compensation and pension examination conducted in October 
1996, the examiner noted the veteran's claims of pains all 
over his body and joints, as well as his reported past 
history of gout from 1950 to 1978.  He was treated at the 
Long Beach VA Medical Center's Pain Clinic, and was given 
self-hypnosis and a TENS unit for a chronic painful stump of 
the left leg.  He has been in a wheelchair since 1980.  The 
examiner noted that the stump is well healed, although it is 
so tender the veteran cannot wear a prosthesis.  The other 
joints were normal, with no pathology detected.  X-rays taken 
in 1992, 1993 and 1996 of the knees, ankles and shoulder 
showed no gross abnormalities.  The examiner concluded the 
veteran is "mostly in a wheelchair because he says he cannot 
use a leg prosthesis on his amputation stump which is very 
painful and on which he wears a TENS unit."  The physician's 
examination revealed no joint pathology, and no interference 
with the function of the joints.  With regard to the body 
pains, the examiner concluded they were due to the veteran's 
subjective gout condition.  He added "I do not think that 
the below-knee amputation of the left leg is the prime mover 
in causing him these pains."  

In December 1998 another examination was conducted in which 
the examiner noted that the veteran last worked in 1973 as a 
chemical miller, and that he discontinued that work due to a 
cardiac problem.  The examiner reviewed the record, examined 
the veteran and concluded that the veteran had a history of 
gout.  He added "I do not see any evidence of significant 
osteoarthritis based on the examination or the review of the 
records, as indicated above.  The patient may have joint 
aches and pains as a result of inflammatory arthropathy 
resulting from gout.  There is no basis on which to believe 
any arthritic condition would arise as a result of his below-
the-knee amputation, especially in an individual who has been 
wheelchair-bound since the time of the amputation."  

The veteran was furnished with a SSOC in February 1999 in 
which the RO explained an increased rating was not available 
under the Rating Schedule, nor was extraschedular 
consideration warranted under 38 C.F.R. § 3.321(b)(1).  The 
RO further explained that the evidence did not show the 
veteran had generalized arthritis related to his amputation, 
and he did not have that condition during service or within 
one year following service.  The SSOC also reflected that the 
record did not support a finding that the veteran now has 
arthritis, and further explained that his pain is due to 
gout.  

Entitlement to an increased rating for the veteran's service-
connected left below the knee amputation, currently rated 60 
percent disabling, to include consideration of a higher 
rating on an extraschedular basis

Laws and regulations
VA has adopted a schedule of ratings of reductions in earning 
capacity from specific injuries.  The ratings shall be based, 
as far as practicable, upon the average impairment of earning 
capacity resulting from such injuries in civil occupations.  
38 U.S.C.A. § 1155.  Disability evaluations are determined by 
the application of VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (1998).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  When a question arises 
as to which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998). 

Amputation of the leg that is not improvable by prosthesis 
controlled by natural knee action is rated 60 percent 
disabling under Diagnostic Code 5164.  38 C.F.R. § 4.71a 
(1998).  

Analysis
The currently-assigned 60 percent disability rating 
represents the amount of disability resulting from a left 
below-the-knee amputation evaluated utilizing the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5164.  The Rating 
Schedule provides that when amputation of the foot, or of the 
forefoot, or at a lower level permitting prosthesis occurs, 
the disability is rated 40 percent disabling under Diagnostic 
Codes 5167, 5166, or 5165, respectively.  In this case, the 
veteran's amputation occurred below the knee, and when the 
disability was initially rated it was assigned a 40 percent 
rating under Diagnostic Code 5167, Loss of Use of Foot.  
However, the veteran complained of painful neuromas at the 
stump site, even after surgical revision of the stump.  As 
his amputation occurred below the knee, the rating schedule 
provides only a 40 percent rating; consideration of the fact 
that the veteran has also suffered from painful neuromas at 
the stump site to the extent he cannot wear a prosthesis is 
the basis for a finding that a 60 percent rating is warranted 
under the criteria for Diagnostic Code 5164.  Accordingly, 
the 60 percent rating assigned under Diagnostic Code 5164, 
amputation of the leg that is not improvable by prosthesis 
controlled by natural knee action, is warranted.  This is the 
highest rating provided under this Diagnostic Code.  In light 
of that, a higher rating under that diagnostic code is not 
for consideration.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). 

The Board has also considered whether a higher rating is 
available under some other diagnostic code.  Higher ratings 
are available if the veteran has amputation of the thigh 
under Diagnostic Code 5160, or of the upper third, one-third 
of the distance from the perineum to the knee joint measured 
from the perineum under 


Diagnostic Code 5161.  The record clearly establishes that 
the veteran's amputation occurred below the knee, however.  
The Board has also considered whether a higher rating could 
be afforded using the diagnostic codes used to rate scars, 
found at 38 C.F.R. § 4.118, Diagnostic Codes 7800, et. seq.  
The only diagnostic code in that portion of the rating 
schedule that might afford a higher rating than 60 percent is 
found in Diagnostic Code 7805.  That Diagnostic Code rates 
the disability due to scars, other, by rating on limitation 
of function of the part affected.  In this case, the part 
affected is the lower leg, which has been amputated, and as 
noted above consideration of the applicable Diagnostic Code, 
5164, in conjunction with Diagnostic Code 7805 affords no 
benefit to the veteran in this case.  It appearing there is 
no other diagnostic code for consideration that would afford 
a rating higher than 60 percent, the claim for a rating 
greater than 60 percent is denied.  

The Board notes that the appellant has asserted that a higher 
rating is warranted for his left leg disability on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The RO 
considered that claim, but concluded that the symptoms and 
manifestations of the residuals of the left leg amputation do 
not require frequent hospitalization or marked interference 
with employment, nor do they present other indicia of a 
disability picture that is so exceptional or unusual that it 
is not adequately represented by VA's Rating Schedule.  The 
RO also noted that the rating schedule does not afford a 
rating higher than 60 percent for this disability.  Based on 
the foregoing evidence regarding the location of the 
amputation and the current level of impairment, the Board 
finds that additional action is not warranted under 38 C.F.R. 
§ 3.321(b)(1).  




Entitlement to service connection for generalized 
degenerative osteoarthritis involving the right ankle, right 
foot, knees, shoulder, hips, arms, hands, back and neck, as 
secondary to the service-connected residuals of a left below-
the-knee amputation

Laws and regulations
A claim for secondary service connection must be granted when 
a disability "is proximately due to or the result of a 
service-connected disease or injury." 38 C.F.R. § 3.310(a) 
(1998).  Like all claims, a claim for secondary service 
connection must be supported by "evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Buckley v. 
West, 12 Vet. App. 76, 84 (1998).   

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a claim to be well 
grounded, a claimant must submit each of the following: (1) a 
medical diagnosis of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the in-service injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d. 604 
(Fed. Cir. 1996) (table).  With regard to a claim for 
secondary service connection, a claimant must provide 
competent evidence that the secondary condition was caused by 
the service-connected condition.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
17 (1995).  In the case of arthritis, service incurrence may 
be presumed if the disease is manifested to a compensable 
degree within one year of service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Analysis
The veteran asserts he has generalized arthritis as the 
result of his service-connected amputation.  He argues that 
the loss of his lower left leg caused other parts of his 
body, namely his right ankle, right foot, knees, shoulder, 
hips, arms, hands, back and neck, to undergo additional 
strain, thereby causing arthritis in those areas.  

The evidence of record includes several diagnoses of 
arthritis, referred to as "DJD" in the medical records, and 
the veteran does have a service-connected left leg 
amputation.  A 1979 medical record refers to shoulder pain 
that may have been the result of walking with crutches.  
Assuming the credibility of the evidence for purposes of 
determining whether the claim is well grounded, the Board 
finds that the claim of entitlement to service connection for 
osteoarthritis secondary to the veteran's service-connected 
amputation is well grounded.  

During the 1996 and 1998 VA compensation and pension 
examinations, the examiners found there was no current 
evidence of the existence of arthritis, however.  The 
examiners reviewed the x-ray evidence obtained in the 1990's 
and concluded they did not establish the presence of 
arthritis.  The examiners acknowledged the veteran's 
complaints of body aches and pain and attributed those 
complaints to gout.  These examinations were conducted in 
attempts to, inter alia, ascertain the source of the 
veteran's complaints of pain.  The 1998 VA compensation and 
pension examination report also states that there is no 
reason to expect that the amputation could cause generalized 
osteoarthritis.  The Board is cognizant of the fact that, in 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The claims folder contains medical records that contain 
diagnoses of degenerative joint disease.  The Board, however, 
affords the current medical evidence more probative value 
because this evidence was based on reviews of the veteran's 
entire medical history.  In addition, the stated purpose of 
the examinations was not to treat the pain but to ascertain 
the source of the veteran's complaints of body aches and 
pains. 

With regard to allegations of the presence of osteoarthritis 
in service, the Board points out that the veteran was 
diagnosed with post-traumatic arthritis in the left ankle 
during service.  That ankle was subsequently amputated, 
however, and there is no evidence among the service medical 
records, or medical records dated within one year following 
service, that he was complaining of, diagnosed with or being 
treated for generalized osteoarthritis in service or shortly 
thereafter.  The veteran indicated at his hearing that he 
seeks service connection for generalized osteoarthritis, 
which he says began as the result of having to walk with only 
one leg.  Although the veteran can testify regarding symptoms 
from which he suffers, as a layperson he is not qualified to 
testify regarding the presence of a current diagnosis or of a 
medical relationship between two disabilities.  Falzone v. 
Brown, 8 Vet. App. 398 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board also notes that none of the 
medical records that indicate that the veteran suffers from 
osteoarthritis relates that osteoarthritis to service, or 
indicates the osteoarthritis was noted in service, nor do 
those records suggest that osteoarthritis in the veteran is 
the result of his service-connected amputation.  Therefore, 
there is no competent evidence of the existence of 
osteoarthritis now present that began in service or that was 
due to an injury or disease in service, or that is causally 
related to a service-connected disability.  

The Board has also considered the veteran's assertion that VA 
should have obtained copies of records from the SSA dated in 
approximately 1973.  However, the veteran has not indicated 
why those records would be relevant to either of these 
claims.  In light of the fact that the current evidence does 
not show the veteran has a current diagnosis of generalized 
osteoarthritis, the Board finds that no further action is 
required with regard to obtaining SSA records.  

Based on the foregoing, the Board finds that service 
connection for generalized osteoarthritis as secondary to his 
service-connected left below-the-knee amputation is not 
warranted.  


ORDER

1.  A disability rating of more than 60 percent is not 
warranted for the veteran's service-connected left below-the-
knee amputation.  

2.  Service connection for generalized osteoarthritis as 
secondary to the veteran's service-connected left below-the-
knee amputation is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

